Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine (system) which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-20 recite the steps of: communicatively couple with the server via the network; receive at least one set of tournament bracket selections from a user via a 
These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 
The claims recite a human activity in which a human interacts with a computer to make a selection of at least one set of tournament bracket and updating points based on the selections. The information is displayed to the user and the user is allowed to make changes to the selection. This information is transmitted to and from the server and therefore recites how a person interacts with a computer to make selection and make changes to a tournament bracket selection. Dependent claims also recite how points are updated, how selections are made by interacting with a computer, and creating a pool, and displaying information. The claim limitations of updating points and creating a pool recite rules in which the interactions of player selections are managed 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 

-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The machine recited in the claims is a system comprising a server and a first user device having a non-transitory memory and a processor, the first user device coupled to the server via a network. A server and a user device are a generic computer or generic computer components. Furthermore, Applicant’s specification, discloses that the server and devices are generic and well-known machines. Paragraph 210 discloses that the servers include one or more processors, non-transitory computer readable media, operating systems, input/output interfaces, network interfaces, all known in the art. Applicant’s specification, paragraph 210 also discloses that the user device can be conventional devices, i.e. mobile devices (phones, tablet), desktop, laptop, wearable devices, or other devices with computing capability and network interfaces. Therefore there claimed invention is not used by a particular machine. In addition, the machine is used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 


Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims incorporate the additional claim limitations of a system comprising a server and a first user device having a non-transitory memory and a processor, the first user device coupled to the server via a network. A server and a user device are a generic computer or generic computer components. Furthermore, Applicant’s specification, discloses that the server and devices are generic and well-known machines. Paragraph 210 discloses that the servers include one or more processors, non-transitory computer readable media, operating systems, input/output interfaces, network interfaces, all known in the art. Applicant’s specification, paragraph 210 also discloses that the user device can be conventional devices, i.e. mobile devices (phones, tablet), desktop, laptop, wearable devices, or other devices with computing capability and network interfaces. Therefore the claim limitations of a system comprising a server and a first user device having a non-transitory memory and a processor, the first user device coupled to the server via a network do not amount to significantly more than an abstract idea.
In addition, the system comprising a server and a user device are used to transmit information so that the user can review information and make selections. The 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);

Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims also recite how points are updated, how selections are made by interacting with a computer, and creating a pool, and displaying information. The claim limitations of updating points and creating a pool recite rules recite the abstract idea and are not directed to additional elements. In additions, the steps of interacting with a computer of making selection and displaying information are well known, routine and conventional activities performed by a generic computer as indicated above.
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, 14-18, 20 are rejected under 35 U.S.C. 102a1 as being anticipated by McAuley (US 2015/0258443).

1. McAuley discloses a system for promoting a social gaming environment via a computer network, comprising: 
a server (715 and 725 in Fig. 7), communicatively coupled to the network and including at least one point scoring algorithm (720 in Fig. 7); and 
a first user device (705 in Fig. 7), communicatively coupled to the network and having instructions stored in non-transitory memory that, when executed by a processor of the user device, cause the processor to: 
communicatively couple with the server via the network (Fig. 7); 

display a gaming environment including the bracket selections (display in user interface, paragraphs 30-34, Figs. 2a-2b.) and an option to change at least one bracket selection while a tournament contest is occurring (change existing predictions during the tournament, paragraphs 11, 38-41, 50, 73)
if the user changes a bracket selection, transmit the change to the server and receive an updated point value from the server; and change the bracket selection and send an update to the server based on a user confirmation (change prediction selection and change the potential value, paragraphs 39, 41, 50, 61-63, 73).

2. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 1, wherein the updated point value is based on a decay functions stored in non-transitory memory on the server (“Potential value of a prediction for a competition may generally decrease as the competition progresses through various stages, which may be identified based on the occurrence of events, the status of the competition, and/or the passage of time”; paragraph 50. Potential value may also decrease according to other factors as described in paragraphs 61-64, 73).

4. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 2, wherein the decay function is based on a game attribute associated with at least one team in the tournament contest (Value is based on 

5. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 4, wherein the game attribute is based on the game score of at least one team during the tournament contest (“The potential value of predicting that competitor A will defeat competitor B in a competition may decrease as competitor A's lead over competitor B increases”, paragraph 63. The competitors can be different teams; paragraphs 4-5, 30-34, Figs. 2a-2b).

6. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 4, wherein the game attribute is based on the number of timeouts remaining for at least one team during the tournament contest (based on timeouts and therefore number of timeouts remaining, paragraphs 61). 

7. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 4, wherein the game attribute is based on an overtime in the tournament contest (over time period, paragraph 61).

8. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 2, wherein the decay function does not begin running until the tournament contest begins (The potential value of a prediction for a competition may 

9. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 1, further comprising the instructions causing the processor to: display a dashboard environment including a total number of points possible for the user to score during the tournament (maximum potential score 274 in Fig. 2b, paragraph 36).

10. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 1, further comprising the instructions causing the processor to: display a dashboard environment including a total number of points scored by the user during the tournament (current score 272 in Fig. 2b; paragraph 36.).

11. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 1, further comprising the instructions causing the processor to: selectively create a pool (associate participants to a league, paragraph 35). 

14. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 1, further comprising the instructions causing the processor to: selectively join a pool (It is noted that the claim does not specify who or what actually 

15. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 1, further comprising the instructions causing the processor to: selectively display a leaderboard (rank/score/standing in league or national rank, paragraphs 35-36, 44, 78;  276 in Fig. 2b)

16. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 15, wherein the leaderboard is global for all users of the system (national rank, Fig. 2b). 

17. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 1, further comprising the instructions causing the processor to: selectively display information on at least one tournament contest that is currently occurring in real-time (changes can be made in real-world time as the contest occurs, paragraphs 45-54).

18. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 1, further comprising the instructions causing the processor to: selectively lock at least one tournament bracket selection from the user based on a user confirmation (It is noted that the claim does not specify the lock and confirmation. It 

20. McAuley discloses the system for promoting a social gaming environment via a computer network of claim 1, further comprising the instructions causing the processor to: selectively display running point totals for other users based on user input (This is inherent in order to determine the national rank 435 and individual league standings 276 in Fig. 2b; paragraphs 35-36, 44, 78).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 102a1 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McAuley (US 2015/0258443).

3. McAuley discloses that claimed invention as discussed above but fails to explicitly state that the decay function is based on the time remaining for game time during a tournament contest. Nevertheless it is implied or at least would have been obvious to one of ordinary skilled in the art. McAuley discloses that the values are updated based on occurrence of events and/or passage of time (paragraph 50). The time can be periods, or innings (paragraph 61). Therefore it is implied that the decay function is based on the time remaining for game time during a tournament contest or would have been obvious to one of ordinary skilled in the art before the effective filing date to modify decay function to be based on the time remaining for game time during a tournament contest since McAuley discloses that the values are updated based on passage of time and the occurrences of events.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over McAuley (US 2015/0258443).as applied to claim 1 above, and further in view of Wilson (US 2012/0142428).

12-13. McAuley discloses the claimed invention as discussed above but fails to teach that the pool is private and requires a password (claim 12), or the pool is public (claim 3). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify McAuley’s invention and have the pool private with a password or public since those are the only two type of pools. Such modification would have been obvious to one of ordinary skilled in the art since the there’s only a finite .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McAuley (US 2015/0258443). as applied to claim 1 above, and further in view of McNamara (Too lazy to fill out a March Madness bracket? Technology has you covered; by Paul McNamara; BUZZBLOG; March 13, 2017; retrieved from https://www.networkworld.com/article/3180231/too-lazy-to-fill-out-a-march-madness-bracket-technology-has-you-covered.html).

19. McAuley discloses the claimed invention but fails to teach that the system for promoting a social gaming environment via a computer network of claim 1, further comprising the instructions causing the processor to: selectively perform automatic bracket selections based on a user input. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to selecting brackets for a tournament, McNamara discloses a system (ESPN website) allows the user to autofill a bracket (page 1). McNamara discloses various auto fills including chaulk (page 2) for picking the higher seeded team, random (page 3), random weighted .


Conclusion
This is a continuation of applicant's earlier Application No. 16653865.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/Primary Examiner, Art Unit 3715